DETAILED ACTION
This Office action is in response to amendments filed 12/15/2021. It should be noted that claims 1, 4, 5, 27, and 30 have been amended, and claims 9, 10, 20, and 22-26 were previously cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stachowiak 4,768,933.
Stachowiak discloses, regarding claim 1, a pump fluid end assembly 10 comprising: a housing 11 defining a pump port (see port in 11 which receives 16) configured to be coupled to a pump, an inlet lumen (see cavity in 11 which receives 25 in Fig. 1) in fluid communication with the pump port, and an outlet lumen (see cavity in 11 which receives 26) in fluid communication with the pump port; an inlet check valve 25 disposed in the inlet lumen and configured to permit fluid to flow into the housing 11 through the inlet lumen, and to prevent fluid from flowing out of the housing 11 through the inlet lumen; where the inlet check valve 25 comprises a first retainer plate (top plate portion of 36 in Fig. 2) having a first end and a first plurality of radially-extending arms 58 spaced apart from the first end of the first retainer plate (36), the first plurality of radially-extending arms 58 each having a shoulder (the shoulders are the different Re claim 2, wherein at least one of the inlet block 13 and outlet block 14 is coupled to the housing 11 with a threaded or bolted connection (threads within 11) and held in place with a fastener 33; Re claim 4, where the inlet check valve 25 comprises: a first valve seat 35 coupled to the inlet block 13, the first Re claim 5, where the outlet check valve 26 comprises: a second valve seat 35 coupled to the outlet block 14, the second valve seat 35 having a second valve seat shoulder 40 and a second valve seat lumen 39 configured to be in fluid communication with the outlet lumen of the housing 11; a second valve 37 having a second valve shoulder 50 and an end spaced apart from the second valve shoulder 50, the second valve 37 configured to prevent fluid flow through the outlet check valve 26 when the outlet check valve 26 is in a closed configuration, the closed configuration including mating the second valve Re claim 8, further comprising a working fluid end cylinder 12 coupled to the housing 11 with an outlet of the working fluid end cylinder in fluid communication with the pump port (clearly shown in Fig. 1).
Stachowiak discloses, regarding claim 27, an assembly 10 comprising: a housing 11 defining a fluid chamber 17; and a valve block 13 defining a lumen 19 and removably coupled to the housing 11 such that the lumen 19 is in fluid communication with the fluid chamber 17 of the housing 11 and removal of the valve block 13 from the housing permits removal of a check valve 25, where the check valve 25 comprises a retainer plate (top plate portion of 36 in Fig. 2) having a first end and a plurality of radially-extending arms 58 spaced apart from the first end of the retainer plate (36), the plurality of radially-extending arms 58 each having a shoulder (the shoulders are the different segments of segmented flange 56) at their radial ends, where the shoulders (the segments of flange 56) of the plurality of radially-extending arms 58 of the retainer plate (36) of the check valve 25 are coupled to the valve block 13 (via 35), and where the Re claim 29, where the valve block 13 is configured to be coupled to a manifold 35 or conduit via a hammer union or threaded connection (see threaded bolts 33); Re claim 30, where the check valve 25 comprises: a valve seat 35 coupled to the valve block 13, the valve seat 35 having a valve seat shoulder 40 and a valve seat lumen 39 configured to be in fluid communication with the fluid chamber 17 of the housing 11; a valve 37 having a valve shoulder 50 and an end spaced apart from the valve shoulder 50, the valve 37 configured to prevent fluid flow through the check valve when the check valve 25 is in the closed configuration, the closed configuration including mating the valve shoulder 50 with the valve seat shoulder 40; a biasing spring 38 having a first end and a second end spaced apart from the first end, the first end of the biasing spring configured to be coupled to the end of the valve 37 and to bias the check valve 25 into the closed configuration; where the first end of retainer plate (36) is configured to be coupled to the second end of the biasing spring 38, the biasing spring further configured to bias the shoulders (56) of the radial ends of the plurality of radially-extending arms 58 into mating contact with an inner shoulder of the housing 11 (clearly shown in Fig. 1); wherein the retainer plate (36) does not prevent fluid flow through the valve block 13.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak 4,768,933 in view of Yohpe 3,373,695.
Stachowiak discloses the invention as discussed above. However, Stachowiak does not teach the inlet block further comprising a flange, the flange configured to couple to a fitting with a plurality of bolts.
Yohpe teaches a pump fluid end assembly 15 comprising: a housing 29 defining a pump port (see port in 29 which receives 66) configured to be coupled to a pump, an inlet lumen (see cavity which receives 31 in Fig. 3) in fluid communication with the pump port, and an outlet lumen (see cavity which receives 49) in fluid communication with the pump port; an inlet check valve 36 disposed in the inlet lumen and configured to permit fluid to flow into the housing 29 through the inlet lumen, and to prevent fluid from flowing out of the housing through the inlet lumen; an outlet check valve 53 disposed in the outlet lumen and configured to permit fluid to flow out of the housing 29 through the outlet lumen, and to prevent fluid from flowing into the housing 29 through the outlet lumen; an inlet block (combination of elements 25 and 31) defining an inlet (see bore in 25) and removably coupled to the housing 29 such that: the inlet is in fluid communication with the inlet lumen of the housing 29 (clearly shown in Fig. 3); and removal of the inlet block (25, 31) from the housing permits removal of the inlet check valve 36; and an outlet block (combination of elements 45 and 49 in Fig. 3) defining an outlet (see bore in 45) and removably coupled to the housing 29 such that: Re claim 3, wherein the inlet block (25, 31) further comprises a flange 25, the flange 25 configured to couple to a fitting 19 with a plurality of bolts 26/27.
Yohpe teaches an assembly 15 comprising: a housing 29 defining a fluid chamber 42; and a valve block (combination of elements 25 and 31) defining a lumen (see bore in 25) and removably coupled to the housing 29 such that the lumen is in fluid communication with the fluid chamber 42 of the housing 29 and removal of the valve block (25, 31) from the housing permits removal of a check valve 36, where the check valve 36 is configured to permit fluid flow into or out of the fluid chamber 42 of the housing 29 when in an open configuration and to prevent fluid flow into or out of the fluid chamber 42 of the housing 29 when in a closed configuration; Re claim 28, wherein the valve block (25, 31) further comprises a flange 25, the flange configured to couple to a fitting 19 with a plurality of bolts 26/27.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the fluid end inlet block of Stachowiak by implementing an inlet block with a flange, as taught by Yohpe, because this flanged arrangement is simply a variant to the arrangement shown in Stachowiak.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak 4,768,933 in view of Richardson 6,899,358.

Richardson (see Fig. 1) teaches, regarding claim 6, a hammer union fitting 10 having a fitting lumen (within 18 and 36); where the hammer union fitting 10 has a proximal end for coupling to a threaded bore (via 20) and a distal end with a hammer union connection 16 configured to be coupled to an outlet manifold or conduit 36.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the fluid end outlet block 14 of Stachowiak by implementing the hammer union fitting 10 of Richardson onto the first end of outlet block (see port for passage 22 on 14 of Stachowiak) such that the fitting lumen is in fluid communication with the outlet (21 of Stachowiak) in order to provide a secure outlet conduit on the outlet block for distributing the pumped fluid to a desired location. 
Re claim 7, Stachowiak, as modified, teaches the fitting (element 10 in Richardson Fig. 1) of is threaded (via threads 20 in Richardson) into the outlet block (into the passage 22 within 14 of Stachowiak).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments with respect to the newly claimed subject matter in claims 1 and 27 and the spring cage 36 of Stachowiak: Applicant specifically argues, “the cited portions of Stachowiak fail to disclose a check valve comprising a retainer plate coupled to a valve block as in claims 1 and 27. It would not have been obvious to alter the spring cage of Stachowiak so that the spring cage couples to the manifold.” The Examiner respectfully disagrees because the Applicant is arguing more than is claimed. In addition to the amendments being substantially broad, the Examiner has reinterpreted the retainer plate as being the top plate portion of 36, as best shown Figure 2. The inlet check valve 25 of Stachowiak comprises the retainer plate (top plate portion of 36 in Fig. 2) having a first end and a plurality of radially-extending arms 58 spaced apart from the first end of the retainer plate (36), the plurality of radially-extending arms 58 each having a shoulder (the shoulders have been interpreted as the different segments of segmented flange 56) at their radial ends, where the shoulders (the segments of flange 56) of the plurality of radially-extending arms 58 of the retainer plate (36) of the check valve 25 are most certainly “coupled” to the valve block 13 via element 35. Therefore, the Examiner maintains the rejection of claims 1, 2, 4, 5, 8, 27, 29, and 30 as being anticipated by Stachowiak.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746